[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             MAR 06, 2007
                              No. 06-15887                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 06-00190-CR-2-KOB-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

REGINALD DEWAYNE HUTCHERSON,
a.k.a. Main Main,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (March 6, 2007)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:

     Joseph A. Ingram, appointed counsel for Reginald Dewayne Hutcherson in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Hutcherson’s convictions

and sentences are AFFIRMED. We also construe Hutcherson’s response letter as

a motion for appointment of new counsel and a motion for extension of time to file

a response brief and DENY those motions.




                                           2